ORDER

PER CURIAM.
Appellant James Smith (“Smith”), an individual doing business as Sidro’s, L.L.C. (“Sidro’s”), appeals from the judgment of his action for forcible entry and conversion against Holly Tree Enterprises, Inc. (“Holly Tree”) and the judgment of the action of Holly Tree against Smith for Unlawful De-tainer. Both judgments were ruled in favor of Holly Tree. The two cases were consolidated into one for purposes of this appeal.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles *111of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).